PER CURIAM:
Hamilton was convicted of gambling charges after arrests on July 22, 1957; September 16, 1959; November 10, 1959; November 6, 1961; and finally on May 21, 1965. He sought to enjoin the collection of a deficiency assessment based on an estimate of his income from July 1, 1961 through May 21, 1965, on the basis of three days receipts during May 1965, evidence of which had been seized during the execution of search warrants for three separate places of business operated by Hamilton in Manhattan and the Bronx. We affirm for the reasons stated in Judge Mansfield’s opinion, 309 F.Supp. 468 (S.D.N.Y.1969) which, among other things, pointed out that the facts differ in important respects from those which we consider dis-positive in Pizzarello v. United States, 408 F.2d 579 (1969), cert. den. 396 U.S. 986, 90 S.Ct. 481, 24 L.Ed.2d 450 (1970).